--------------------------------------------------------------------------------


Thomas W. Sloop President & Chief Executive Officer Superior Biotechnologies
Corporation 1200 Smith Street, Suite 1600 Houston, Texas 77002 713-703-1772


8 May, 2008   Mr. Robert K. MacLean Principal Tribune Capital Partners S.A. 1-3
Rue Chantepoulet CH-1206 Geneva, Switzerland   Mr. Ian Grant, President Raven
Biofuels International Corporation 61 South Paramus Road Paramus, New Jersey
07652

Dear Messrs. MacLean & Grant:

     This letter of intent (this “Letter of Intent”) outlines certain terms and
conditions pursuant to which Superior Biotechnologies Corporation f/k/a Raven
Biofuels International Corporation f/k/a Raven International Energy Corporation,
a Delaware corporation (“Superior”), Raven Biofuels International Corporation, a
Nevada corporation (“RVBF”), and Tribune Capital Partners S.A. (“Tribune”),
propose to settle, indemnify, and release all claims against all the other
parties (the “Transaction”). This Letter of Intent does not contain all matters
on which agreement must be reached in order for the Transaction to be
consummated, as this Letter of Intent is intended solely as an outline of
certain material terms. Any agreement between Superior, RVBF, and Tribune
(except for the binding provisions of paragraphs 4 - 7) shall be subject to the
execution of a definitive agreement (the “Transaction Agreement”). Superior,
RVBF, and Tribune are collectively referred to herein as the “Parties.”

1. Transaction Structure. The Transaction shall be made in accordance with this
Letter of Intent or by a similar transaction that has comparable economic
consequences to the Parties.


2. Transaction Agreement. Any agreement between the Parties shall be subject to
the execution of definitive documents in forms satisfactory to each party and
their respective counsel. The Parties agree that the Transaction Agreement will
contain, without limitation, the following:


  a.

An Asset Sale and Purchase of a major part of the Assets of Superior by RVBF.
The assets are:


  i.

Technology License Agreement. Superior shall agree to sell, assign, transfer,
and convey all of its right, title, and interest in and to that


--------------------------------------------------------------------------------


 

certain Technology License Agreement, dated 7 July 2007, by and between Superior
and Pure Energy Corporation (“Pure”), to RVBF and Tribune. RVBF shall agree to
indemnify Superior from all claims from Pure or Pure’s affiliates related to the
sale and assignment of the Technology License Agreement to RVBF, as part of the
Transaction Agreement.

        ii.

India Project Funding Agreement. Superior shall agree to sell, assign, transfer,
and convey all of its right, title, and interest in and to that certain India
Project Funding Agreement, dated 7 July 2007, by and between Superior and Pure,
to RVBF and Tribune. RVBF shall agree to indemnify Superior from all claims from
Pure or Pure’s affiliates related to the sale and assignment of the India
Project Funding Agreement to RVBF, as part of the Transaction Agreement.

        iii.

Website address of www.ravenbiofuels.com.

        iv.

Logo and all associated artwork -

[exhibit10-2x2x1.jpg]

  v.

Corporate Names – Raven, Raven International Energy, and Raven Biofuels
International.


  b.

Convertible Loan Note Agreement. RVBF shall agree to assume that certain
Convertible Loan Note Agreement, dated 14 September 2007, by and between
Superior and Tribune (the “Note”). Superior shall no longer have any obligation
whatsoever to Tribune regarding the Note. Tribune shall acknowledge that all
indebtedness and obligations of Superior under or in respect of the Note shall
be deemed to be and shall be paid and discharged in full, and all liens on and
security interests in any of Superior’s property or assets that may have been
granted to Tribune shall be deemed to be automatically terminated and released.

        c.

Advisory and Private Placement Engagement Letter. The Parties shall agree to
terminate that certain Advisory and Private Placement Engagement Letter, dated 8
October 2007, by and among Superior and Tribune (the “Tribune Advisory
Agreement”), with none of the Parties having any further duties,
responsibilities or obligations to any other party under the Tribune Advisory
Agreement. Additionally, all Parties shall agree to irrevocably waive all rights
and claims that such party may have or have had under the Tribune Advisory
Agreement.


--------------------------------------------------------------------------------


  d.

Transaction price: U.S. $75,000.00 (Seventy-Five Thousand U.S. Dollars and No
Cents) payable to Superior upon execution of the final documents.

        e.

Mutual Release and Wavier. The Parties shall agree to release, acquit, and
discharge any other party of the Transaction Agreement from any and all (i)
claims and other theories of liability or recovery of whatsoever type or nature,
and (ii) damages and other components of relief or recovery of whatsoever type
or nature, related to: the Transaction Agreement; the Note; that certain
Business Deal dated 7 December 2007, by and between RVBF and Superior (the
“Business Deal”); that certain Asset Purchase and Sale Exchange Agreement dated
17 January 2008, by and between RVBF and Superior, which superseded and replaced
the Business Deal; or any other agreement referenced herein.

        f.

Non-Compete. RVBF and Tribune shall agree to non-competition and confidentiality
provisions for a period of three (3) years. Such provisions will prohibit RVBF
OR Tribune from operating, engaging in, or investing in entities that engage in
any business related to the biofuels industry in Vietnam to the fullest extent
permissible by law. Such provisions will also preclude RVBF OR Tribune or
entities in which their affiliates have an investment from soliciting for
employment Superior’s or its affiliates’ employees during such period. It would
also prohibit RVBF OR Tribune or entities in which their affiliates have an
investment from soliciting the customers or suppliers of Superior or its
affiliates for such period.

        g.

Legal Fees. Parties shall bear their own legal fees needed for the preparation
and execution of this Letter of Intent and the final documentation.

        h.

Non-Disparagement. The Parties shall agree to indefinitely refrain from
publishing any oral or written statements about any other party to the
Transaction Agreement, or any of such party’s officers or employees, that are
slanderous, libelous, disparaging, or defamatory.

        i.

Raven Website References. RVBF shall immediately remove upon execution of the
Transaction Agreement all references to developing projects in Vietnam, or any
references to Vietnam whatsoever, from the RVBF website, and shall not reference
Vietnam or the development of projects in Vietnam for the duration of the
three-year non-competition provision.

        j.

Conditions to Execution. Superior’s obligations to execute the Transaction
Agreement will be subject to the execution and delivery of the Nick DeVito
release, waiver, and redemption, more fully discussed in paragraph 3 herein.

Promptly after the date hereof, the parties will engage in negotiations with a
view to executing the Transaction Agreement and its ancillary documents by June
9, 2008.

3. Nick DeVito. Concurrently upon Superior executing the Transaction Agreement,
Nick DeVito shall perform the following:


--------------------------------------------------------------------------------


  a.

Release. Nick DeVito shall release, acquit, and discharge Superior from any and
all (i) claims and other theories of liability or recovery of whatsoever type or
nature, and (ii) damages and other components of relief or recovery of
whatsoever type or nature, related to all agreements, oral or written, under
which Superior and Nick DeVito are parties.

        b.

Waiver. Nick DeVito shall waive any right or claim under those certain
Employment Agreements, dated 1 January 2007 and 1 October 2007, by and between
Nick DeVito and Superior.

        c.

Redemption. In consideration of U.S. $400.00 (Four Hundred U.S. Dollars and No
Cents), all right, title, and interest in the 400 shares of Superior capital
stock owned by Nick DeVito shall be transferred and assigned to Superior, with
assurances that the shares have not been sold, assigned, pledged, or transferred
to any third party. Additionally, Raven International Energy Corporation stock
certificate No. 002, dated April 2007, shall be delivered to Superior.

 


4. Governing Law. This Letter of Intent shall be governed by and construed under
the laws of the State of Texas without giving effect to principles of conflict
of laws. The parties agree and consent to the exclusive jurisdiction of the
courts of the State of Texas, or the Federal District Court for the Southern
District of Texas, all located in Harris County, Texas, in any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Letter of Intent. Each party hereby
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by registered or certified mail addressed and sent to the
chief executive officer of such party at such party’s main or central office.

 


5.

Expenses. Each of the Parties shall bear their own expenses, including without
limitation, any fees paid to attorneys representing a specific party.

    6.

Termination/Expiration. This Letter of Intent shall expire at the earlier of (a)
June 1, 2008, except as may be extended by mutual agreement of the parties, or
(b) the execution and delivery of the Transaction Agreement by all parties
thereto. The binding provisions of paragraphs 4 -7 shall survive the expiration
or termination of this Letter of Intent. 

    7.

Counterparts. This Letter of Intent may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

If the foregoing is acceptable and sets forth the mutual understanding
concerning these matters, please indicate by signing below.


--------------------------------------------------------------------------------


RAVEN BIOFUELS INTERNATIONAL CORPORATION            By:  /s/ Ian Grant      Ian
Grant, President                TRIBUNE CAPITAL PARTNERS S.A.        By:  /s/
Robert K. MacLean          Robert K. MacLean, Partner


ACCEPTED AND AGREED TO:   Date: 5/26/08     SUPERIOR BIOTECHNOLOGIES CORPORATION
      By: /s/ Thomas W. Sloop   Thomas W. Sloop, CEO  


--------------------------------------------------------------------------------